Name: 1999/801/EC: Council Decision of 22 October 1999 on accepting the amendments to the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources (Barcelona Convention)
 Type: Decision
 Subject Matter: parliamentary proceedings;  environmental policy;  deterioration of the environment;  European Union law;  natural environment
 Date Published: 1999-12-14

 Avis juridique important|31999D08011999/801/EC: Council Decision of 22 October 1999 on accepting the amendments to the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources (Barcelona Convention) Official Journal L 322 , 14/12/1999 P. 0018 - 0031COUNCIL DECISIONof 22 October 1999on accepting the amendments to the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources (Barcelona Convention)(1999/801/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 175(1) thereof, in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) the Community is a contracting party to the Convention for the Protection of the Mediterranean Sea against Pollution(2); hereinafter referred to as the "Barcelona Convention", and has also concluded four of the Protocols adopted within the framework of the Barcelona Convention, namely, the Protocol for the prevention of pollution by dumping from ships and aircraft(3), the Protocol concerning cooperation in combating pollution by oil and other harmful substances(4), the Protocol for protection against pollution from land-based sources(5) and the Protocol concerning specially protected areas(6);(2) the Commission, on behalf of the Community, has taken part in the negotiations on revising the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources, hereinafter referred to as the "Protocol";(3) under Article 174 of the Treaty, Community policy on the environment contributes to the pursuit of objectives which include preserving, protecting and improving the quality of the environment and promoting measures at international level to deal with regional or worldwide environmental problems;(4) the scope of the amendments to the Protocol, at least partly, covers areas of Community competence; the Community has adopted a number of directives in this field(7) and is taking steps in this context to ensure that the conclusion of these international agreements neither conflicts with, nor alters the scope of, current Community law;(5) the Community's accession to the revised Protocol will help achieve the objectives set out in Article 174 of the Treaty;(6) the revised Protocol was adopted and opened for signing at the Conference of Plenipotentiaries held in Syracuse on 7 and 8 March 1996;(7) the Council took a decision on signing the Protocol on 22 July 1996, at which time, however, the revised Protocol was no longer open for signing,HAS DECIDED AS FOLLOWS:Article 1The amendments to the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources are hereby approved on behalf of the Community.The text of the said amendments is attached to this Decision.Article 2The President of the Council is hereby authorised to notify, on behalf of the Community, acceptance of the amendments to the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources, in accordance with Article 16 of the Convention for the Protection of the Mediterranean Sea against Pollution(8).Article 3This Decision shall be published in the Official Journal of the European Communities.It shall take effect on the day of its adoption.Done at Luxembourg, 22 October 1999.For the CouncilThe PresidentS. MÃ NKÃ RE(1) OJ C 219, 30.7.1999, p. 186.(2) Decision 77/585/EEC, OJ L 240, 19.9.1977, p. 1.(3) Decision 77/585/EEC, OJ L 240, 19.9.1977, p. 1.(4) Decision 81/420/EEC, OJ L 162, 19.6.1981, p. 4.(5) Decision 83/101/EEC, OJ L 67, 12.3.1983, p. 1.(6) Decision 84/132/EEC, OJ L 68, 10.3.1984, p. 36.(7) Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (OJ L 129, 18.5.1976, p. 23). Directive as amended by Directive 91/692/EEC (OJ L 377, 31.12.1991, p. 48). Council Directive 96/61/EC of 24 September 1996 concerning integrated pollution prevention and control (OJ L 257, 10.10.1996, p. 26).(8) The date of entry into force of the amendments to the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources will be published in the Official Journal of the European Communities by the General Secretariat of the Council of the European Union.